Title: To James Madison from Benjamin W. Crowninshield, 1 May 1815
From: Crowninshield, Benjamin W.
To: Madison, James


                    
                        Sir,
                        Navy Department May 1st: 1815
                    
                    I submit to your consideration the enclosed Copy of a letter to commodore Decatur, written with the advice and consent of Messrs: Monroe & Dallas—and I request your opinion and instructions upon the subject. I have the honor to be Very respectfully Your obedient Servt.
                    
                        (B.W. Crowninshield)
                    
                